 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9     CITIZENS OF THE EBEY’S RESERVE                      Case No. 2:19-cv-01041-MJP
10     FOR A HEALTHY, SAFE AND PEACEFUL
       ENVIRONMENT; ROBERT WILBUR;                         STIPULATED MOTION FOR
11     and MARYON ATTWOOD,                                 EXTENSION OF RESPONSIVE
                                                           PLEADING DEADLINE
12                                    Plaintiffs,
13
                      v.
14
       UNITED STATES DEPARTMENT
15     OF THE NAVY,
16                                    Defendant.
17

18

19         Plaintiffs, CITIZENS OF THE EBEY’S RESERVE FOR A HEALTHY, SAFE AND

20   PEACEFUL ENVIRONMENT; ROBERT WILBUR; and MARYON ATTWOOD, filed the

21   above-captioned lawsuit under the Freedom of Information Act (“FOIA”) against Defendants

22   UNITED STATES DEPARTMENT OF THE NAVY, seeking disclosure of certain documents.

23   The parties, through their counsel, are currently engaged in discussions regarding potential

24   resolutions. The parties intend to work cooperatively to attempt to resolve this litigation without

25   motion practice and therefore agree and stipulate that there is good cause to extend any

26   responsive pleading deadline until September 20, 2019. If at any time before September 20, 2019

27

28    STIPULATED MOTION                                                     UNITED STATES ATTORNEY
      2:19-cv-01041-MJP                                                    700 STEWART STREET, SUITE 5220
      PAGE– 1                                                                SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1   days it becomes apparent that resolution between the parties is not feasible, the parties will submit

 2   a proposed schedule to the Court.

 3          DATED this 28th day of August, 2019.
 4
                                                            Respectfully submitted,
 5
                                                            BRIAN T. MORAN
 6                                                          United States Attorney
 7                                                          s/ Katie D. Fairchild
 8                                                          KATIE D. FAIRCHILD, WSBA #47712
                                                            Assistant United States Attorney
 9                                                          United States Attorney’s Office
                                                            700 Stewart Street, Suite 5220
10                                                          Seattle, Washington 98101-1271
                                                            Phone: 206-553-4358
11                                                          Fax: 206-553-4067
12                                                          Email: katie.fairchild@usdoj.gov

13                                                          Attorneys for Defendants

14                                                          s/ David A. Bricklin
                                                            DAVID A. BRICKLIN, WSBA No. 7583
15
                                                            bricklin@bnd-law.com
16                                                          Claudia M. Newman
                                                            newman@bnd-law.com
17                                                          BRICKLIN & NEWMAN, LLP
                                                            1424 Fourth Avenue, Suite 500
18                                                          Seattle, WA 98101
19
                                                            Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28    STIPULATED MOTION                                                      UNITED STATES ATTORNEY
      2:19-cv-01041-MJP                                                     700 STEWART STREET, SUITE 5220
      PAGE– 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1                                          ORDER

 2          It is hereby ORDERED.

 3

 4   Dated this 28th day of August, 2019.

 5

 6

 7

 8
                                                A   Marsha J. Pechman
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28    STIPULATED MOTION                                             UNITED STATES ATTORNEY
      2:19-cv-01041-MJP                                            700 STEWART STREET, SUITE 5220
      PAGE– 3                                                        SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
